Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 22-29 are under consideration in the instant Office Action.

Response to Amendment
The declaration under 37 CFR 1.132 filed 7/29/2021 is sufficient to overcome the rejection of claims 22-29 based upon Brandan et al., US2012/0164151 and Spliet et al., 2003 in view of Anand et al., 2013. The declaration by Dr. Brandan that Spliet only demonstrates a correlation between increased CTGF expression levels and a diagnosis of ALS (statement # 7) and there is no indication of causation of GTGF levels and that there is a risk of treatment due to CTGF potential role in the neuroprotective actions of the TGF- and CNS reparative process (statement # 11).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are allowable in view of the declaration under 37 CFR 1.132 filed 7/29/2021 by Dr. Brandan being found persuasive. The claims are not found obvious over the Brandan and Spliet references since there is no clear causation of ALS due to the increased levels of CTGF. The art does not provide a clear teaching that the CTGF increased levels are detrimental in the ALS population. Therefore, there is not a reasonable expectation of success in treating this patient population with the claimed antibody treatment.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22-29 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649